Shientag, J.
(dissenting in part): I dissent and vote to affirm. On the new trial, however, recovery should be limited to the amount necessarily expended by the plaintiff for the support of the infant daughter and not provided for by the defendant. The amount of the recovery should not, however, exceed that allowed in the French decree. The defendant is not discharged from his obligation to support the daughter while she is in the custody of her mother in this country because the French court, under date of July 6, 1948, appointed a sequestrator to receive the monthly amounts of alimony due from the defendant in connection with his daughter commencing November 15, 1947, to hold the same at the disposal of the plaintiff from the day of the return of the daughter to Paris. The defendant’s obligation of support continues so long as the infant daughter is lawfully in the custody of her mother.
Fat,latían, J. P., and Bbrgan, J., concur with Heffernan, J.; Shiehtag, J., dissents in part, in opinion in which Yah Yoorhis, J., concurs.
Complaint dismissed on the merits, without costs. Settle order on notice.